OPINION DISSENTING IN PART; CONCURRING IN PART
WHITE, J.,
dissenting in part and concurring in part.
Part 1(A) of the court’s opinion holds that the petition for extension of time which appellants filed on January 28,1976, one day before their time for filing their brief was to expire on January 29,1976, was timely filed. With that part of the court’s opinion, and only that part, I cannot agree.
In pertinent part Appellate Rule 14(A), which makes provision for extensions of time, requires that: “Except in appeals from interlocutory orders [which this is not], petitions for extensions of time shall be filed at least five days before the expiration of the time to be extended unless it is made to appear by affidavit that the facts which are the basis of the petition did not then exist or were not then known to the applicant or his counsel.”1
I have no quarrel with the court’s holding that the facts which are the basis of appellant’s petition for extension of time are sufficient to justify the extension requested. The verified petition states them thus:
“3. Despite due diligence and giving preference to this matter, the time allowed by the Rules for the Appellants’ Brief, and the time granted by this Court, will not suffice due to the fact that Affiant [appellants’ attorney] is a member of the Indiana House of Representatives and his duties there have kept him from completing the Brief.”
*114My quarrel is with the fact that nowhere in that verified petition (and there is no accompanying affidavit) is there any statement that appellants’ attorney did not know five days before his brief was due that he was a member of the legislature and that his duties there would keep him from completing his brief within the time allowed by the rules and by his previous extensions. Without the required showing in the affidavit, or verified motion, that the facts requiring the extension were unknown or did not exist four days earlier, this court was without jurisdiction to grant the extension and appellants’ brief was therefore filed after the court had lost jurisdiction of this appeal. Members v. Adams (1960), 240 Ind. 280, 163 N.E.2d 745; Adams v. Leath (1965), 137 Ind. App. 83, 205 N.E.2d 178. Rule AP. 8.1(A) mandates dismissal when an appellant’s brief is not timely filed. Murphy v. Ind. Harbor Belt R.R. Co. (1972), 152 Ind. App. 455, 459, 284 N.E.2d 84.
While I believe, for the reasons I have stated, that we have no jurisdiction to consider this appeal on its merits, I have been out-voted. I therefore concur in the result Judge Sullivan reaches on other procedural questions addressed in Parts 1(B) and 1(C) of his opinion. I concur without reservation in Part II of his opinion.
NOTE — Reported at 374 N.E.2d 1159.

. These words have been a part of Indiana’s rules of appellate procedure for many years preceding the adoption of the present rules, effective January 1,1970. See, e.g., Supreme Court Rule 2-16 in Burns Indiana Statutes Annotated, Vol. 2, part 1, 1967 replacement.